UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7391


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LARRY SINCLAIR WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:92-cr-00083-LO-1)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Larry Sinclair Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Sinclair Williams seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 motion. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

“Ordinarily, a district court order is not final until it has resolved all claims as to all parties.”

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in the motion. Id. at 696-97. Specifically, the court failed to address

Williams’ challenge to his Armed Career Criminal Act, 18 U.S.C. § 924(e), sentencing

enhancement. We therefore conclude that the order Williams seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction and remand to the district court for consideration of the

unresolved claim. Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED AND REMANDED




                                                 2